Gray, 0. J.
No error of law, prejudicial to the defendants, is shown in the rulings below. The evidence warranted the in» *94ference that the bill and protest were forwarded to the plaintiff upon the next day and by the next mail after the protest, and were received by the defendants as soon as if they had been forwarded directly to them. Cabot Bank v. Warner, 10 Allen, 522. The defendants appeared upon the face of the bill to be themselves the payees and indorsers, the word “ agents ” was a mere designatio personarum, and paroi evidence was inadmissible to discharge them. Tucker Manufacturing Co. v. Fairbanks, 98 Mass. 101. Exceptions overruled.